C-13-11(d)              Case 19-50591       Doc 33     Filed 09/10/19     Page 1 of 1
(8/18)



                                    UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF NORTH CAROLINA
                                        WINSTON-SALEM DIVISION

In Re:                                                 )
                                                       )
TONY RAY HEDRICK                        xxx-xx-1522    )
KAREN CARLTON HEDRICK                   xxx-xx-1942    )
311 LADYBUG LANE                                       )
LEXINGTON, NC 27292                                    )
                                                       )
                                                       )
                                                       )       Case No. 19-50591 C-13
                                                       )
                         Debtor(s).                    )


                  NOTICE OF AMENDED PLAN AND TIME FOR FILING OBJECTION THERETO


        1. The amended plan filed by the Debtor(s) on September 9, 2019, Docket No. 31
(“Proposed Plan”), will be confirmed without a hearing after the time period for filing objections has
expired unless a timely objection is filed or the Court issues a further notice of hearing on
confirmation.

         2. If a timely objection is filed, a hearing on the objection to confirmation and on
confirmation of the Proposed Plan will be held on October 17, 2019, at 9:30 a.m., in the Courtroom,
U.S. Bankruptcy Court, 601 West 4th Street, Suite 100, Winston-Salem, NC, 27101. The party objecting
must appear at the hearing.

         3. Written, detailed objections must be filed at least seven (7) days before the date set for
hearing on confirmation. Any objection must be filed with the Clerk of Court via CM/ECF or at U.S.
Bankruptcy Court, 601 West 4th Street, Suite 100, Winston-Salem, NC, 27101, with copies served on (1)
Kathryn L. Bringle, Trustee, P.O. Box 2115, Winston-Salem, NC, 27102-2115; (2) the Attorney for the
Debtor(s); and (3) the Debtor(s). If the objecting party is a business entity other than a sole
proprietorship, the objection must be filed by legal counsel admitted to practice in this Court.

         4. The Debtor(s) and the Attorney for the Debtor(s) are required to appear at any hearing
on confirmation.

             5.   Any order confirming the plan will be served on all parties.



         DATE: September 10, 2019                              Office of the Clerk
                                                               Reid Wilcox, Clerk
